DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2021 has been entered.

Election/Restrictions
As discussed in the interview summary dated 1/27/2022, the Restriction Requirement dated 1/21/2022 is withdrawn since the species to sputter deposition for the PVD module was already considered in an action on the merits, and is thus deemed to be the invention as elected by original presentation (MPEP 818).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to require a limitation of “depositing a thin film on a workpiece using a target source in a physical vapor deposition module, wherein the physical deposition module includes a vacuum chamber with an electrically grounded chamber sidewall”. There is no support in the Specification for this limitation of a singular electrically grounded chamber sidewall.
Claims 1 and 10 have each been amended to require a limitation of “opening a gate of an enclosure automatically using a control mechanism, including an actuator operatively connected to the gate and a computer in operative communication with the actuator”. There is no support in the Specification for this limitation.
Claims 1 and 10 have each been amended to require a limitation of “the control mechanism selectively closes the gate during an entire deposition of the thin film”. There is no support in the Specification for this limitation.

Claim 8 has been amended to require a limitation of “the opening of the gate is performed responsive to a completion of depositing the thin film using a computer system operatively coupled to the control mechanism, wherein the gate includes a gate valve and the control mechanism includes an actuator operatively coupled to the computer system”. There is no support in the Specification for this limitation.
Claim 9 has been amended to require a limitation of “evaporating the coating is automatically performed by the computer system responsive to the opening of the gate”. There is no support in the Specification for this limitation.
Claim 10 requires a limitation of ‘the gate and the evaporator module are facing away from the workpiece’ There is no support in the Specification for this limitation.
New claim 16 requires a limitation of “opening a gate of an enclosure automatically using a control mechanism, including an actuator operatively connected to the gate and a computer system in operative communication Page 5 of 18with the actuator”. There is no support in the Specification for this limitation.
New claim 17 requires a limitation of “a vacuum chamber with electrically grounded chamber sidewall”. There is no support in the Specification for this limitation of a singular electrically grounded chamber sidewall.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 10 have each been amended to require “opening a gate of an enclosure automatically using a control mechanism, including an actuator operatively connected to the gate and a computer in operative communication with the actuator”. It is unclear from the claim as to what structure (e.g. the gate? the enclosure? the control mechanism?), function (e.g. automatically?), or a new structure is intended to have the associated language “including an actuator operatively connected to the gate and a computer in operative communication with the actuator”.
New claim 16 requires “opening a gate of an enclosure automatically using a control mechanism, including an actuator operatively connected to the gate and a computer in operative communication with the actuator”. It is unclear from the claim as to what structure (e.g. the gate? the enclosure? the control mechanism?), function (e.g. automatically?), or a new structure is intended to have the associated language “including an actuator operatively connected to the gate and a computer in operative communication with the actuator”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-3, 6-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hawrylchak et al (US Patent No. 8,133,368) in view of Conant (US Patent No. 3,492,215) and McKee et al (US Patent No. 5,906,857).
With respect to claims 1 and 8-10, Hawrylchak discloses a method for protecting a target source [104] with an encapsulation layer (i.e. coating) [107] in a PVD (physical vapor deposition) chamber (i.e. module) for sputtering (abstract; fig. 1C; col. 1, lines 1-29; col. 2, lines 40-46), the method comprising depositing a thin film on a substrate (i.e. workpiece) using the target source [104] after removing the coating [107] (col. 2, lines 12-17).
However Hawrylchak is limited in that while the coating [107] is applied by a PVD technique (col. 1, lines 57-59; col. 2, lines 40-46), a deposition tool for both depositing a thin film from the target source [104] and coating the target source [104] with coating [107] is not suggested.
Conant teaches in fig. 5 a deposition tool comprising a vacuum chamber (i.e. bell jar) [152] that is evacuated, a physical vapor deposition (PVD) module [156],[160] that includes an electrically grounded bottom wall [154] or a left sidewall (as shown in fig. 1, with a sidewall of the vacuum chamber being electrically grounded instead of the bottom wall merely a rearrangement of parts that accomplishes the same function, e.g. the vacuum chamber is electrically grounded) and a target source [160] within the vacuum chamber [152], the target source [160] including a target material for depositing a thin film onto a substrate [162] opposite the target source [160], and an evaporator module 
It would have been obvious to one of ordinary skill in the art to use the deposition tool of Conant for both depositing the thin film from the target source and coating the target source of Hawrylchak since Hawrylchak fails to specify a particular deposition tool, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Conant has shown success in a deposition tool that provides both a method for using a target source and providing a coating onto the target source.

McKee teaches in fig. 2 an evaporation module comprising an enclosure [50] containing a crucible (i.e. evaporation source) [34] including a source material (i.e. coating material) [46] that is evacuated, the enclosure [50] is repeatedly and intermittently (i.e. selectively) opened and closed by rotation of at least one shutter (i.e. gate) [62] by a control system (i.e. control mechanism) [20] (abstract; col. 4, lines 12-16; col.  5, lines 19-26), wherein the control mechanism [20] includes a computer controller (i.e. computer system) for automatic controlling (col. 4, lines 12-30; col. 10, lines 66-67; col. 11, lines 1-18), wherein the control mechanism [20] with the computer system controls the rotation of the at least one gate [62] by a motor (i.e. actuator) (col. 6, lines 16-41). The at least one shutter (i.e. gate) [62] of McKee is interpreted to be a gate valve. McKee cites the advantages of the specifics of the control mechanism as accurately controlling source flux from the evaporation module and improving uniformity of deposition thickness on a substrate (col. 4, lines 16-25; col. 8, lines 1-18).
It would have been obvious to one of ordinary skill to incorporate the gate (i.e. shutter) and specifics of the control mechanism of McKee to automatically control the evaporation module of Conant to gain the advantages of accurately controlling source flux from the evaporation module and improving uniformity of deposition thickness on a substrate (such as the target source of Conant).
In summary, the combination of references Hawrylchak, Conant, and McKee has Hawrylchak teaching to coat the target source with a coating to protect from after the target source has been used to sputter deposit the thin film on the substrate:
Conant depicts in fig. 5 a target source (of material of Hawrylchak) [160] sputter depositing a thin film onto the substrate [162] mounted on pedestal [158] in ‘a bell jar [152] that is mounted on base [154]’ (col. 7, lines 8-35); Conant provides no explicit method for removing the substrate [162] after the sputter depositing of the thin film, other than to dismount the bell jar [152] from the base [154]. The dismounting of the bell jar [152] to remove the substrate [162] after deposition of the thin film would then expose the target source [160] (of materials Al, Cu, or La) to undesirable or degrading reactants from the ambient environment (i.e. air) (as taught by Hawrylchak at col. 1, lines 18-26; col. 2, lines 43-46). Therefore in order to protect the target source [160] from this exposure to air when removing the substrate [162], one of ordinary skill would desire to then coat the surface of the target source [160] using PVD (as taught by Hawrylchak at col. 1, lines 39-59), 
In addition (or alternatively), Hawrylchak further discloses that the coating [107] is applied to the target source [104] (via evaporation source [164] of Conant, after opening the gate of McKee) to protect from exposure to contaminant reactants such as oxygen, water, and air during a variety of processes outside the PVD chamber such as shipping, handling, and installation (col. 1, lines 17-22; col. 4, lines 1-4), rendering it obvious to one of ordinary skill then to merely reverse and/or change sequence of the method by applying the coating [107] (via evaporation source of Conant, after opening the gate of McKee) after the target source [104] has been used in the deposition tool of Conant, and now requiring the target source [104] to be handled and/or transported outside the PVD chamber (such as to another PVD chamber, storage, or recycling) in order to avoid exposure to the contaminant or degrading reactants of oxygen, water, and air (MPEP 2144.04, Section IV, Part C and Section VI, Part A).
With respect to claim 2, modified Hawrylchak further discloses the target source [104] includes a material of lanthanide (i.e. lanthanide series) used for forming electronic and semiconductor devices (col. 1, lines 6-16; col. 2, lines 51-56), with Ce an element of the lanthanide series.
With respect to claim 3, modified Hawrylchak further discloses the coating (i.e. overlayer) [107] is removed by a standard burn-in process comprising a plasma generated by a radio frequency (RF) and a large magnet within the same PVD chamber 
With respect to claim 6, the combination of references Hawrylchak, Conant, and McKee as discussed above for claim 1, wherein a variety of interpretations have been discussed as to why the target source [104] from Hawrylchak would require removal and the coating [107] (deposited in the vacuum chamber of Conant) to prevent the target source [104] from being exposed to water and oxygen in air during shipping and handling (col. 1, lines 17-26; col. 2, lines 43-46; col. 4, lines 34-36 and 45-49). In addition Hawrylchak discloses that the coating [107] is applied to the target source [104] to protect from exposure to contaminant reactants such as oxygen, water, and air during a variety of processes outside the PVD chamber such as shipping, handling, and installation (col. 1, lines 17-22; col. 4, lines 1-4), rendering it obvious to one of ordinary skill then to merely reverse and/or change sequence of the method by applying the coating [107] after the target source [104] has been used, and now is removed from the vacuum chamber where the coating [107] was applied for handling and/or transporting outside the PVD chamber (such as to another PVD chamber, storage, or recycling) in order to avoid exposure to the contaminant reactants of oxygen, water, and air (MPEP 2144.04, Section IV, Part C and Section VI, Part A).
With respect to claim 7, Hawrylchak is directed to evaporating the coating and depositing the thin film being independent of each other (Hawrylchak, col. 2, lines 7-17).
With respect to claim 12, Conant further depicts in fig. 5 the deposition tool has the evaporator module containing the evaporation source [164] positioned opposite the target source [160].
With respect to claim 13, modified Hawrylchak further discloses the coating [107] is removed via burn-in process within the same PVD chamber (i.e. PVD module) as a sputtering process for depositing onto a substrate or workpiece (col. 2, lines 7-17), with the burn-in process considered to read on ‘cleaning’ as defined by Applicant’s published Specification (US 2018/0269045) at para 0051. 
With respect to claim 14, Conant further depicts in fig. 5 the target source [160] facing the workpiece [162].
With respect to claim 15, Conant further depicts in fig. 5 the evaporator module containing the evaporation source [164] is positioned closer to the workpiece [162] than the target source [160].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hawrylchak et al (US Patent No. 8,133,368), Conant (US Patent No. 3,492,215), and McKee et al (US Patent No. 5,906,857) as applied to claim 1 above, and further in view of Guo et al (US Patent No. 8,500,962).
With respect to claim 4, the combination of references Hawrylchak, Conant, and McKee is cited as discussed for claim 1. However the combination of references is limited in that while Conant teaches materials forming alloys and dielectrics are usable as materials for the target sources for sputtering (col. 2, lines 7-19), and cites specific examples of Cu, Al, and SiO2 (Examples 1-3), and Hawrylchak teaches the target 
Guo teaches a target source for sputtering comprising a variety of materials such as Cu, Al, SiO, La, Ir, Te, Ce, Hf, Ho, and/or MgO (abstract; col. 10, lines 1-33).
Since Guo recognizes the similarities of Cu, Al, SiO, La, Ir, Te, Ce, Hf, Ho, and/or MgO as readily known and useable materials for target sources, it would have been obvious to one of ordinary skill in the art to replace Cu, Al, or SiO2 of the combination of references with the La, Ir, Te, Ce, Hf, Ho, and/or MgO of Guo as it is merely the selection of known materials for target sources recognized in the prior art and one of ordinary skill would have a reasonable expectation of success in doing so.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hawrylchak et al (US Patent No. 8,133,368), Conant (US Patent No. 3,492,215), McKee et al (US Patent No. 5,906,857), and Guo (US Patent No. 8,500,962) as applied to claim 4 above, and further in view of Luu (US Patent No. 8,030,725).
With respect to claim 5, the combination of references Hawrylchak, Conant, McKee, and Guo has Hawrylchak teaching the coating [107] is Ti or Al (col. 2, lines 48-50; col. 4, lines 28-33), Conant teaching the coating element is Al (col. 8, lines 54-56), the coating comprising Si or Cr is not specifically suggested.
 Luu teaches in fig. 3 a crucible (i.e. enclosure) [112] with a metal source (i.e. coating element) [106], the enclosure [112] comprising a shutter (i.e. gate) [114] configured to selectively open and close the enclosure [112] from permitting evaporation of the coating element [106] from coating a target source above (col. 6, lines 31-53). Luu further teaches in fig. 8A the gate [188] opening and closing the enclosure [182], 
Since Luu recognizes the similarities of Ti, Al, Si, and Cr as readily known and useable materials for evaporation sources, it would have been obvious to one of ordinary skill in the art to replace Ti or Al of the combination of references with the Si or Cr of Luu as it is merely the selection of known materials for evaporation sources recognized in the prior art and one of ordinary skill would have a reasonable expectation of success in doing so.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hawrylchak et al (US Patent No. 8,133,368), Conant (US Patent No. 3,492,215), and McKee et al (US Patent No. 5,906,857), as applied to claim 10 above, and further in view of Luu (US Patent No. 8,030,725).
With respect to claim 11, the combination of references Hawrylchak, Conant, and McKee is cited as discussed for claim 10. However the combination of references is limited in that the gate of McKee being sealable is not specifically suggested.
Luu teaches in fig. 3 a crucible (i.e. enclosure) [112] with a metal source (i.e. coating element) [106], the enclosure [112] comprising a shutter (i.e. gate) [114] configured to selectively open and close the enclosure [112] from permitting evaporation of the coating element [106] from coating a target source above (col. 6, lines 31-53). Luu further teaches in fig. 8A the gate [188] opening and closing the enclosure [182], 
It would have been obvious to one of ordinary skill in the art to have the gate (i.e. shutter) of McKee be sealable to the enclosure as taught by Luu to gain the advantage of controlling undesired deposition conditions.
Claim 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hawrylchak et al (US Patent No. 8,133,368) in view of Conant (US Patent No. 3,492,215), McKee et al (US Patent No. 5,906,857), Guo (US Patent No. 8,500,962) and Luu (US Patent No. 8,030,725).
With respect to claim 16, Hawrylchak discloses a method for protecting a target source [104] with an encapsulation layer (i.e. coating) [107] in a PVD (physical vapor deposition) chamber (i.e. module) for sputtering (abstract; fig. 1C; col. 1, lines 1-29; col. 2, lines 40-46), the method comprising depositing a thin film on a substrate (i.e. workpiece) using the target source [104] after removing the coating [107] (col. 2, lines 12-17).
However Hawrylchak is limited in that while the coating [107] is applied by a PVD technique (col. 1, lines 57-59; col. 2, lines 40-46), a deposition tool for both depositing a thin film from the target source [104] and coating the target source [104] with coating [107] is not suggested.

It would have been obvious to one of ordinary skill in the art to use the deposition tool of Conant for both depositing the thin film from the target source and coating the target source of Hawrylchak since Hawrylchak fails to specify a particular deposition tool, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Conant has shown success in a deposition tool that 
However the combination of Hawrylchak and Conant is further limited in that a gate for automatically opening and closing the enclosure [134] of Conant via control mechanism is not suggested.
McKee teaches in fig. 2 an evaporation module comprising an enclosure [50] containing a crucible (i.e. evaporation source) [34] including a source material (i.e. coating material) [46] that is evacuated, the enclosure [50] is repeatedly and selectively opened and closed by rotation of at least one shutter (i.e. gate) [62] by a control system (i.e. control mechanism) [20] (abstract; col. 4, lines 12-16; col.  5, lines 19-26), wherein the control mechanism [20] includes a computer controller (i.e. computer system) for automatic controlling (col. 4, lines 12-30; col. 10, lines 66-67; col. 11, lines 1-18), wherein the control mechanism [20] with the computer system controls the rotation of the at least one gate [62] by a motor (i.e. actuator) (col. 6, lines 16-41). McKee cites the advantages of the specifics of the control mechanism as accurately controlling source flux from the evaporation module and improving uniformity of deposition thickness on a substrate (col. 4, lines 16-25; col. 8, lines 1-18).
It would have been obvious to one of ordinary skill to incorporate the gate (i.e. shutter) and specifics of the control mechanism of McKee to automatically control the evaporation module of Conant to gain the advantages of accurately controlling source flux from the evaporation module and improving uniformity of deposition thickness on a substrate (such as the target source of Conant).
2 (Examples 1-3), and Hawrylchak teaches the target source to be La, LaO, or lanthanide series material (col. 1, lines 39-43), the target source comprising MgO is not specifically suggested.
Guo teaches a target source for sputtering comprising a variety of materials such as Cu, Al, SiO, La, Ir, Te, Ce, Hf, Ho, and/or MgO (abstract; col. 10, lines 1-33).
Since Guo recognizes the similarities of Cu, Al, SiO, La, Ir, Te, Ce, Hf, Ho, and/or MgO as readily known and useable materials for target sources, it would have been obvious to one of ordinary skill in the art to replace Cu, Al, or SiO2 of the combination of references with the La, Ir, Te, Ce, Hf, Ho, and/or MgO of Guo as it is merely the selection of known materials for target sources recognized in the prior art and one of ordinary skill would have a reasonable expectation of success in doing so.
However the combination of references Hawrylchak, Conant, McKee, and Guo is further limited in that while Hawrylchak teaches the coating [107] is Ti or Al (col. 2, lines 48-50; col. 4, lines 28-33), and Conant teaches the coating element is Al (col. 8, lines 54-56), the coating comprising Si or Cr is not specifically suggested.
 Luu teaches in fig. 3 a crucible (i.e. enclosure) [112] with a metal source (i.e. coating element) [106], the enclosure [112] comprising a shutter (i.e. gate) [114] configured to selectively open and close the enclosure [112] from permitting evaporation of the coating element [106] from coating a target source above (col. 6, lines 31-53). Luu further teaches in fig. 8A the gate [188] opening and closing the enclosure [182], 
Since Luu recognizes the similarities of Ti, Al, Si, and Cr as readily known and useable materials for evaporation sources, it would have been obvious to one of ordinary skill in the art to replace Ti or Al of the combination of references with the Si or Cr of Luu as it is merely the selection of known materials for evaporation sources recognized in the prior art and one of ordinary skill would have a reasonable expectation of success in doing so.
In summary, the combination of references Hawrylchak, Conant, McKee, Guo, and Luu has Hawrylchak teaching to coat the target source (of a material from Guo) with a coating (of a material from Luu) to protect from exposure to reactants followed by using the target source to deposit a thin film on a substrate or workpiece (col. 2, lines 40-48), Conant teaching in fig. 5 a deposition tool that allows for depositing a thin film from the target source (of material of Hawrylchak) and coating the target source by PVD evaporation (as desired by Hawrylchak), and McKee teaching a gate to automatically control (via the computer system) coating from the PVD evaporation source onto the target source of Conant by selectively opening and closing the gate during deposition of the thin film of Conant to accurately control flux of evaporation material to the target source. The following is the Examiner’s interpretation as to how the prior art renders obvious to one of ordinary skill in the art of applying the coating after the target source has been used to sputter deposit the thin film on the substrate:
Conant depicts in fig. 5 a target source (of material of Hawrylchak) [160] sputter depositing a thin film onto the substrate [162] mounted on pedestal [158] in ‘a bell jar [152] that is mounted on base [154]’ (col. 7, lines 8-35); Conant provides no explicit method for removing the substrate [162] after the sputter depositing of the thin film, other than to dismount the bell jar [152] from the base [154]. The dismounting of the bell jar [152] to remove the substrate [162] after deposition of the thin film would then expose the target source [160] (of materials Al, Cu, or La) to undesirable or degrading reactants from the ambient environment (i.e. air) (as taught by Hawrylchak at col. 1, lines 18-26; col. 2, lines 43-46). Therefore in order to protect the target source [160] from this exposure to air when removing the substrate [162], one of ordinary skill would desire to then coat the surface of the target source [160] using PVD (as taught by Hawrylchak at col. 1, lines 39-59), such as by a PVD evaporation type of the evaporation source [164] in fig. 5 of Conant to coat the target source [160] (by opening the gate of McKee) prior to dismounting the bell jar [152] to remove the substrate [162] after sputter depositing the thin film.
In addition (or alternatively), Hawrylchak further discloses that the coating [107] is applied to the target source [104] (via evaporation source [164] of Conant, after opening the gate of McKee) to protect from exposure to contaminant reactants such as oxygen, water, and air during a variety of processes outside the PVD chamber such as shipping, handling, and installation (col. 1, lines 17-22; col. 4, lines 1-4), rendering it obvious to after the target source [104] has been used in the deposition tool of Conant, and now requiring the target source [104] to be handled and/or transported outside the PVD chamber (such as to another PVD chamber, storage, or recycling) in order to avoid exposure to the contaminant or degrading reactants of oxygen, water, and air (MPEP 2144.04, Section IV, Part C and Section VI, Part A).
With respect to claim 17, Conant further teaches in fig. 1 the vacuum chamber [152] of the PVD module [156],[160] includes an electrically grounded bottom wall [154] or left sidewall (fig. 1; col. 7, lines 8-35), with a sidewall of the vacuum chamber [152] being electrically grounded instead of the bottom wall [154] merely a rearrangement of parts that accomplishes the same function, e.g. the vacuum chamber [152] is electrically grounded (MPEP 2144.04, Section VI, Part C).
With respect to claim 18, McKee further teaches at least one shutter (i.e. gate) [62], which is interpreted to be a gate valve.
With respect to claim 19, Guo further teaches the target source for sputtering comprises MgO (abstract; col. 10, lines 1-33).

Response to Arguments
Applicant’s Remarks on p. 6-17 filed 8/26/2021 are addressed below.



112 Rejections
Claim 1 has been amended to clarify ‘a vacuum chamber has an electrically grounded chamber sidewall’; this previous 2nd paragraph rejection is withdrawn.
Claim 1 has been amended to clarify ‘the control mechanism selectively closes the gate during an entire deposition of the thin film’; this previous 2nd paragraph rejection is withdrawn.
Claim 1 has been amended to clarify that ‘opening the vacuum chamber to remove the workpiece’; this previous 2nd paragraph rejection is withdrawn.
Claim 3 has been amended by deleting “the overlayer coating nd paragraph rejection is withdrawn.
On p. 8, Applicant argues that support is present at para 0034-0036 and 0053 for the limitation of claim 8 above in the 1st paragraph section, and at para 0034-0040 and 0047-0053 for the limitation of claim 9 above in the 1st paragraph section.
The Examiner respectfully disagrees as Applicant has not provided any particular passage or passages from these paragraphs that would support the respective limitations from claims 8 and 9 as alleged by Applicant. In addition, para 0034-0036 and 0053 do not contain support for at least “the opening of the gate is performed responsive to a completion of depositing the thin film” as the limitation of claim 8 requires, thus there is no support for this limitation of claim 8. Similarly, para 0034-0040 and 0047-0053 do not contain support for at least “evaporating the coating is automatically performed by the computer system responsive to the opening of the gate” as the limitation of claim 9 requires, thus there is no support for this limitation of claim 9.
On p. 9, Applicant argues that support is present in figs. 1-3 for ‘the gate and the evaporator module are facing away from the workpiece’ as required by claim 10.
The Examiner respectfully disagrees since figs. 1-3 show the evaporator module [16] angled towards the workpiece [34], and thus facing towards the workpiece [34], and not ‘facing away from the workpiece’ as required by claim 10. This 1st paragraph rejection is maintained.

103 Rejections
On p. 9-12, Applicant argues that Hawrylchak does not teach the limitations ‘control mechanism’ nor ‘evaporating a coating onto the target source’, and Conant does not teach this limitation of ‘the control mechanism’ as required by claim 1.
The Examiner respectfully disagrees since Applicant's arguments are against the references individually, whereas one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP 2145, Section IV). For this, the combination of references Hawrylchak, Conant, and McKee are being relied upon to teach these limitations of claim 1, as discussed above in the rejection of claim 1.
On p. 12-13, Applicant argues that McKee does not teach the control mechanism selectively closes the gate during an entire deposition of the thin film’ as required by claim 1.
The Examiner respectfully disagrees since as pointed out by Applicant on p. 12 of these Remarks, McKee at least teaches the shutter (i.e. gate) intermittently (i.e. selectively) closes during deposition, and thus the combination of McKee and Conant 
On p. 13, Applicant argues that Hawrylchak does not teach a material as required by claim 2.
The Examiner respectfully disagrees since Hawrylchak teaches the target source [104] includes a material of lanthanide (i.e. lanthanide series) used for forming electronic and semiconductor devices (col. 1, lines 6-16; col. 2, lines 51-56), with Ce an element of the lanthanide series. In addition Guo is cited above for teaching that La, Ir, Te, Ce, Hf, Ho, and/or MgO are known materials for a target source (abstract; col. 10, lines 1-33).
On p. 14, Applicant argues that the combination of references do not teach the limitations of claim 8.
The Examiner respectfully disagrees for the reasons provided above in the rejection of claim 8.
On p. 14-15, Applicant argues that Guo does not teach the materials required but instead teaches examples, and thus one of ordinary skill would not relate these examples to the materials required by claim 4. 
The Examiner respectfully disagrees since Guo does teach the claimed material (i.e. MgO) as a usable target source material that one of ordinary skill would find obvious to be readily interchangeable as target source materials since Guo teaches (at col. 10, lines 1-33) overlapping target source materials with those of Conant and Hawrylchak.
On p. 15, Applicant argues that Luu teaches away from the limitations of claim 5.

On p. 16, Applicant argues that 1) Luu teaches an open shutter for deposition on wafer, which is the opposite of claim 11; and 2) Luu is not combinable with McKee.
The Examiner respectfully disagrees. For 1), claim 11 requires “the gate is a sealable gate”, thus Applicant’s argument is not understood as to how Luu teaching ‘the gate opens to allow deposition’ is the opposite of claim 11. For 2), the test for obviousness is not whether the features of Luu may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See MPEP 2145, Section III). In this case, Luu teaches the benefits to having the gate of McKee be sealable in order to prevent undesired deposition conditions on the target source (i.e. wafer) such as impurities (Luu, abstract).
All other arguments on p. 17 are directed towards the subject matter addressed in the 103 Rejections above and therefore have been addressed accordingly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 3,544,445 is relevant for teaching a similar sputtering apparatus as Conant (US Patent No. 3,492,215) cited above, with US Patent No. 3,544,445 further teaching in fig. 4 .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794